Voss v Monroe County Water Auth. (2018 NY Slip Op 08762)





Voss v Monroe County Water Auth.


2018 NY Slip Op 08762


Decided on December 21, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 21, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


105 CA 17-00873

[*1]MICHAEL VOSS, PLAINTIFF-RESPONDENT,
vMONROE COUNTY WATER AUTHORITY, DEFENDANT-APPELLANT. 


RUSSO & TONER, LLP, BUFFALO (TIMOTHY P. WELCH OF COUNSEL), FOR DEFENDANT-APPELLANT.
KAMMHOLZ LAW PLLC, VICTOR (JOSEPH A. ROSSI, JR., OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Monroe County (Evelyn Frazee, J.), entered January 18, 2017. The order granted the motion of plaintiff for partial summary judgment and denied the cross motion of defendant for summary judgment. 
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on November 20, 2017, and filed in the Monroe County Clerk's Office on December 19, 2017,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: December 21, 2018
Mark W. Bennett
Clerk of the Court